By the Court, Crockett, J. :
The two principal questions presented by this appeal are, first, whether the title of the plaintiff, founded on the sale by the administrator of the real estate of Henry D. Johnson, deceased, is valid, or whether the alleged administration and all the proceedings thereunder are absolutely void; second, whether, conceding the administrator’s sale to have been void, the heirs at law have ratified it by accepting a part of the purchase money for which it sold.
The administration proceedings were commenced before the Alcalde in 1849, and were transferred to and completed before the Court of First Instance early in 1850. The validity of these proceedings is attacked on the ground, first, that neither the Alcalde nor the Court of First Instance had any jurisdiction in matters of probate; second, that if these Courts had any lawful jurisdiction in such cases, neither of *86them acquired any jurisdiction in this case, either of the subject matter of the estate or of the persons of the heirs at law, because the petition for the letters failed to disclose the necessary jurisdictional facts, and no notice of the application, either for the letters of administration or the order of sale, was given or attempted to be given, in any form, to the heirs at law.
If the validity of these proceedings were to be tested by our present Probate Act, they would be held to be void, without hesitation, on both the grounds stated. But they must be tested by a wholly different standard. The state of affairs which existed in California in 1849 and in the early part of 1850 is without a precedent in the history of civilization. We had just acquired the country by the treaty of Guadalupe Hidalgo; and the discovery of gold in such profusion had caused a sudden and vast influx of population from all parts of the world. California immediately acquired immense importance in the eyes of all civilized nations; and it was anticipated that she would speedily be admitted as a State into the American Union, and would enact her own laws. In view of this contingency, Congress failed to provide for organizing it into a Territory, with suitable laws for its government; and in September, 1850, it was admitted as a State into the Union, under a Constitution previously ratified by the people. Prior to this event, however, the first Legislature, under the Constitution, had assembled in 1850 and passed a code of laws for our government, which went immediately into operation. But from the time of the cession up to the period when these laws took effect, we were practically without legislation and without any well defined system of law. And yet the public exigency was such, that in order to avoid a state of the most dire confusion, and to escape a condition of complete anarchy, it was indispensable to the preservation of order and the protection of life, liberty, and property, that tribunals should be established by the consent, or at least with the acquiescence of the people, for the administration of justice in some form. It is a well *87known principle that upon a conquest or cession of foreign territory the laws of the former sovereign will prevail until they are abolished or supplanted by others enacted by the new sovereign. Acting on this familiar legal proposition, the people and the military authorities then in charge here attempted to carry it into execution; but their efforts in that direction were necessarily crude and imperfect, both on account of their ignorance of the laws and the forms of procedure which had theretofore prevailed, and because, also, of the inherent difficulty of originating and putting into operation the different tribunals which were necessary for the administration of justice in some form. In the absense of some legitimate head of the proposed de facto Government, the military officer then in charge of .this department of the public service assumed to act as such, in order to put into operation the crude legal machinery which the exigency demanded. Hence we find that the Commanding General appointed Judges, Alcaldes, Prefects, Sheriffs, and Rotaries; superseded or removed them; regulated municipal government; authorized and vacated elections; promulgated regulations which had the force of law; and fixed the fees of public officers. This exercise of authority was acquiesced in by the people, as their only refuge from disorder and anarchy; and the judgments of the Courts thus established were respected for the same reason. By the judgments of these Courts criminals were punished; property was attached and sold; large sums of money were collected under execution; numerous vessels were libeled; real estate, now of immense value, was sold at forced sale to innocent purchasers in good faith, and the estates of deceased persons were managed, administered upon, and settled. The functionaries who thus administered justice, after a crude fashion, made little or no pretension to any knowledge of the Mexican or civil law, and did not attempt to follow the forms of procedure which that law prescribed. On the contrary, they generally adopted the common law forms; and their records exhibit a clumsy effort to administer what little *88they knew of the civil law, by means of common law proceedings, If tested by the rigid and inflexible rules of the common law, or by any strict interpretation of the civil law, it is questionable whether any judgment over rendered by these Courts could stand. To say nothing of the tenure by which they held their offices, their proceedings were of so summary a character, and often so repugnant to the well established principles which regulate the administration of justice in other countries, as almost to excite our special wonder, at this day, after the lapse of twenty years. We are, therefore, in this class of cases, reduced to one of two alternatives, to wit: we must either treat the judgments and proceedings of these Courts, however informal, as valid and operative, under the anomalous condition of affairs which then existed, of we must subject them to the rigid tests by which the validity of judicial proceedings is determined in other and older communities. When examined in the light of the latter rule, it is probable but few, if any, judgments ever rendered by the Court of First Instance would stand the test of judicial scrutiny. ¡Nearly every forced sale of real estate made under its process would be liable to be set aside as rendered on a void judgment; almost every man convicted and punished by it for crime would be entitled to his action for damages; and many innocent persons might be compelled, to surrender their estates, acquired on the faith of judicial proceedings which transpired twenty years ago, and which, at the time, were universally recognized as valid proceedings of the only Courts which existed in the country.
We deem it to be our duty to adopt the former alternative, and to hold the judgments of these Courts, and the titles acquired under them, to be valid, notwithstanding they might be void if tested by the strict rules of the common law. They do not purport to be proceedings at common law, and their validity cannot, therefore, be tested by the principles applicable to that system; nor are they, in any strict sense, proceedings under the civil law, but a sort of judicial anomaly, having some of the features of each, without the distinctive *89character of either. Nevertheless, the judgment of the Court of First Instance was the judgment of a de fado Court, exercising general and unlimited jurisdiction in civil cases and in matters of administration on the estates of deceased persons. It was the only Court then in existence in California exercising these functions, and its authority was universally acquiesced in and respected by the people. Being a Court of general jurisdiction, its judgments, even if tested by the common law rule, would be upheld, unless it appeared affirmatively from the record that it had not acquired jurisdiction of the parties in interest. (Hahn v. Kelly, 34 Cal. 391.)
It does not appear affirmatively from the record in this case that the Court had not acquired jurisdiction of the parties in interest. For aught that appears in the record, the heirs at law may have had due notice of the proceedings; and in Hahn v. Kelly we held that in this respect the record cannot be impeached in a collateral action by proof aliunde. But the appellant claims that it appears from the record that the Court had not and could not have acquired jurisdiction of the subject matter of the proceeding, because, he urges, it has been settled by prior adjudications of this Court that, under the Mexican system, there could be no grant of letters of administration on the estate of a deceased person—that such a proceeding was unknown to the Mexican law. The decisions relied upon to sustain this position are: Grimes v. Norris, 6 Cal. 624; Tevis v. Pitcher, 10 Cal. 465; De la Guerra v. Packard, 17 Cal. 193; Soto v. Kroder, 19 Cal. 97; Downer v. Smith, 24 Cal. 114; People v. Senter, 28 Cal. 502; Wilson v. Castro, 31 Cal. 420; Coppinger v. Rice, 33 Cal. 408.
In all these cases, except People v. Senter, the proposition decided was,- that in case a testator or intestate died in California prior to the passage of our Probate Act, the will could not be probated, nor letters of administration granted, under that Act, which was intended to be prospective only in its operation. In People v. Senter the decision *90was, that where an intestate died after the passage of the Prohate Act of 1850, and before it was repealed by the Probate Act of 1851, letters of administration on the estate might be taken out under the last named Act. But in Coppinger v. Rice we say: “These cases must now be regarded as establishing beyond further controversy the proposition that on the death of an intestate, under the Mexican system, the' heirs succeeded immediately to the estate and became personally responsible for thé debts of the deceased, irrespective of the question whether the heirs were adult or minor, and that no administration, in the sense of the common law, was needed or could be had at any time.”
The latter branch of the proposition was not involved in the decision of the case, and is, therefore, at most but a dictum. But while it may be true that under the Mexican system there was no such proceeding as an administration, “in the sense of the common law,” yet it would be a most strange anomaly in any system of law, if there was not some analagous proceeding for preserving and distributing the estate of a deceased person for the benefit and security of the creditors and heirs at law, in any case whatever. WithT out attempting the difficult and useless task of analyzing with precision what these regulations were under the Mexican system, we are satisfied there was some proceeding provided by law, or by usage and custom having the force of law, whereby the estate of a deceased person could be preserved, and, if need be, in proper cases, disposed of for the payment of debts. Otherwise, it might happen that there would be no heir at law or other party in interest present to take charge of and preserve the estate; in which event, it would be liable to spoliation or ultimate destruction or loss. It appears the Court of First Instance attempted to carry out these regulations or usages, whatever they may have beeii, and hence we find it exercising jurisdiction over the estates of deceased persons, with the consent and acquiescence of the people, its decrees submitted to, and its authority unquestioned. Its proceedings, as shown in this case, were *91crude and summary, and wanting in some of the chief elements which characterize judicial proceedings in older communities. But, crude as they were, the titles to property, now worth, perhaps, many millions of dollars, are founded upon them; and none hut the most imperative rules of law would justify us in holding, after the lapse of twenty years, that these proceedings were all void for want of jurisdiction in the Court, and thus annulling the numerous titles held under them. On the contrary, we think the proceedings of these Courts have been so long acquiesced in, and such important interests have grown out of them, that they should be held at this late day to have become a rule of property, without inquiring very minutely into their original validity. We therefore hold the title of the plaintiff, founded on the administration proceedings, to be valid. This view of the case renders it unnecessary for us to discuss the question of • ratification by the heirs.
Judgment affirmed.